Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 14, 2020

                                       No. 04-19-00704-CR

                                     James Burke JARREAU,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 5552
                          Honorable N. Keith Williams, Judge Presiding


                                          ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        This appeal is currently set for formal submission and oral argument before this court on
March 19, 2020, at 9:00 a.m. Appellant filed a motion to reschedule oral argument which recites
good cause. Appellee filed a response stating it does not oppose the motion and requesting that
oral argument be rescheduled to a date after April 10, 2020. Appellant’s motion is GRANTED.

       We WITHDRAW the current submission date and ORDER the appeal to be set for
formal submission and oral argument before this court on Thursday, April 16, 2020, at 9:00 a.m.,
before a panel consisting of Justice Luz Elena Chapa, Justice Irene Rios, and Justice Liza
Rodriguez.

        The time for oral argument will be limited to twenty (20) minutes for appellant’s opening
argument, twenty (20) minutes for appellee’s argument, and ten (10) minutes for appellant’s
rebuttal. See 4th TEX. APP. (SAN ANTONIO) LOC. R. 9.1.

       If either party no longer wishes to present argument, the party must notify this court in
writing within seven (7) days of receiving this order.

           It is so ORDERED on February 14, 2020.
                                       PER CURIAM



ATTESTED TO: _______________________
             MICHAEL A. CRUZ
             CLERK OF COURT